People v Simmons (2016 NY Slip Op 02904)





People v Simmons


2016 NY Slip Op 02904


Decided on April 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2016

Mazzarelli, J.P., Acosta, Moskowitz, Gische, Webber, JJ.


822 571/13

[*1]The People of the State of New York, Respondent,
vLamont Simmons, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Axelrod of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 24, 2014, convicting defendant, upon his plea of guilty, of criminal facilitation in the fourth degree, and sentencing him to a conditional discharge, unanimously affirmed.
Defendant's challenges to the court's discussion of his rights under Boykin v Alabama (395 US 238 [1969]) do not fall within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]), and we decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find no basis for reversal. The plea was knowing, intelligent and voluntary (see People v Tyrell, 22 NY3d 359, 365 [2013]; People v Harris, 61 NY2d 9, 16-19 [1983]),
despite the absence of a full enumeration of the Boykin rights (see People v Sougou, 26 NY3d 1052 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 14, 2016
CLERK